DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 8/30/2021 has been entered, claim 10 and 18 have been canceled, claims 1-9, 11-17 and 19-27 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 11-12, 14-15, 17, 19-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over King U.S. Patent Application 20110164029 in view of Fukao U.S. Patent Application 20030076336, and further in view of Fancher U.S. Patent Application 20110043540.
Regarding claim 14, King discloses an electronic device comprising: 
one or more input devices (touch screen 1146);
a non-transitory memory (memory 1150); 
and one or more processors (processors 1104) to:
receive, via one or more input devices, a first user input selecting a file representing two-dimensional (2D) content (paragraph [0101]: a first user input identifying a 2D object presented 
receive, via the one or more input devices, a second user input requesting generation of a 3D object based on the file (paragraph [0101]: A second user input including a 3D gesture input including a movement in proximity to a surface is detected (414)); 
and generate, based on the file, a 3D object representing the 2D content by displaying the 2D content on at least a portion of the corresponding 3D object option (paragraph [0102]: A 3D object is generated (416) based on the 2D object according to the first and second user inputs. For example, the 3D object can be a triangular prism (FIG. 3B), a rectangular prism (FIG. 4B)).
King discloses all the features with respect to claim 14 as outlined above. King further discloses device 1100 can present recorded audio and/or video files, such as MP3, AAC, and MPEG files (paragraph [0126]), and provide a graphical user interface having drafting area 104 for showing the objects, and menu area 106 having user-selectable menus (paragraph [0018]). However, King fails to disclose selecting a file having a file type, wherein the first user input is directed to a first file selection affordance within a file selection user interface; in accordance with receiving the first user input, determine an image options user interface based on the file type, wherein the image options user interface includes one or more three-dimensional (3D) object selection affordances that correspond to the file type; while displaying the image options user interface including the one or more 3D object selection affordances, receive second user input, wherein the second user input selects a particular 3D object selection affordance, of the one or more 3D object selection affordances, from the image options user interface, and wherein the particular 3D object selection affordance is associated with a corresponding 3D object option; and displaying the 2D content on at least a portion of the corresponding 3D object option.

in accordance with receiving the first user input, determine an image options user interface based on the file type, wherein the image options user interface includes one or more three-dimensional (3D) object selection affordances that correspond to the file type; while displaying the image options user interface including the one or more 3D object selection affordances, receive second user input, wherein the second user input selects a particular 3D object selection affordance, of the one or more 3D object selection affordances, from the image options user interface, and wherein the particular 3D object selection affordance is associated with a corresponding 3D object option (paragraph [0251]: FIG. 32 shows a user interface used to select the display mode. When the user selects the display mode, message RASTERIZE_MODE is sent to the color analysis program, which changes the display mode in accordance with the selection information attached to that message; Fig. 10 allows user to select what to display, and fig. 32 allows user to decide how to display the selected file. Fig. 32 user interface is based on fig. 10 user interface, because we only know to display something in “WIRE FRAME DISPLAY” style from Fig. 32 interface, but don’t know what object to display without Fig. 10 interface).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King’s to select specific type of 3D modeling program as taught by Fukao, to create 3D objects that are realistic.
King as modified by Fukao discloses all the features with respect to claim 14 as outlined above. However, King as modified by Fukao fails to disclose displaying the 2D content on at least a portion of the corresponding 3D object option.

and displaying the 2D content on at least a portion of the corresponding 3D object option (paragraph [0054]: the system selects a stored 3D model from the database and registers the selected 3D model so the projection of the 3D model matches the image content within the identified region in an optimal way).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King and Fukao’s to select file as taught by Fancher, to achieve the best results based on the local image content.

Claim 1 recites the functions of the apparatus recited in claim 14 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 14 applies to the method steps of claim 1.

Regarding claim 2, King as modified by Fukao and Fancher discloses the method of claim 1, wherein generating, based on the file type, the 3D object representing the 2D content includes:
determining that the file type is an image file type, wherein the 2D content includes an image (Fancher’s paragraph [0044]: acquires at least one two-dimensional (2D) image; King’s paragraph [0101]: the user interface can be display 102, and the 2D object can be a triangle, a square, or any other 2D shape); and
in response to determining that the file type is an image file type, generating a canvas 3D object including a front face associated with a texture image representing the image (King’s paragraph [0102]: A 3D object is generated (416) based on the 2D object according to the first and second user input; paragraph [0106]: Color, texture, or lighting applied to a surface of the 3D object can be controlled by the 3D gesture input). 


Regarding claim 4, King as modified by Fukao and Fancher discloses the method of claim 1, wherein generating, based on the file type, the 3D object representing the 2D content includes:
determining that the file type is an image file type, wherein the 2D content includes an image (Fancher’s paragraph [0044]: acquires at least one two-dimensional (2D) image; King’s paragraph [0101]: the user interface can be display 102, and the 2D object can be a triangle, a square, or any other 2D shape); and
in response to determining that the file type is an image file type, generating a cutout 3D object including a front face having a shape of a foreground of the image and associated with a texture image representing the foreground of the image (King’s paragraph [0102]: A 3D object is generated (416) based on the 2D object according to the first and second user input; paragraph [0106]: Color, texture, or lighting applied to a surface of the 3D object can be controlled by the 3D gesture input; see fig. 3B). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King’s to select specific type of 3D modeling program as taught by Fukao, to create 3D objects that are realistic; and combine King and Fukao’s to select file as taught by Fancher, to achieve the best results based on the local image content.

Regarding claim 5, King as modified by Fukao and Fancher discloses the method of claim 1, wherein generating, based on the file type, the 3D object representing the 2D content includes:

in response to determining that the file type is a video file type, generating a television 3D object including a front face associated with a texture image including a display region representing the video (King’s paragraph [0102]: A 3D object is generated (416) based on the 2D object according to the first and second user input; paragraph [0106]: Color, texture, or lighting applied to a surface of the 3D object can be controlled by the 3D gesture input). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King’s to select specific type of 3D modeling program as taught by Fukao, to create 3D objects that are realistic; and combine King and Fukao’s to select file as taught by Fancher, to achieve the best results based on the local image content.

Regarding claim 11, King as modified by Fukao and Fancher discloses the method of claim 1, further comprising displaying the 3D object representing the 2D content (King’s paragraph [0102]: A 3D object is generated (416) based on the 2D object according to the first and second user input; paragraph [0103]: The 3D object is presented (418) in the user interface). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King’s to select specific type of 3D modeling program as taught by Fukao, to create 3D objects that are realistic; and combine King and Fukao’s to select file as taught by Fancher, to achieve the best results based on the local image content.

Regarding claim 12, King as modified by Fukao and Fancher discloses the method of claim 11, further comprising receiving user input that spatially manipulates the 3D object and changes display of the 3D object (King’s paragraph [0105]: A 3D gesture input that includes a 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King’s to select specific type of 3D modeling program as taught by Fukao, to create 3D objects that are realistic; and combine King and Fukao’s to select file as taught by Fancher, to achieve the best results based on the local image content.

Claim 15 recites the functions of the method recited in claim 2 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 2 applies to the apparatus steps of claim 15.

Claim 17 recites the functions of the method recited in claim 4 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 4 applies to the apparatus steps of claim 17.

Claim 19 recites the functions of the apparatus recited in claim 14 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 14 applies to the medium steps of claim 19.

Claim 20 recites the functions of the method recited in claim 2 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 2 applies to the medium steps of claim 20.

Regarding claim 22, King as modified by Fukao and Fancher discloses the 3D object is defined in part by a wireframe that corresponds to the first file type (Fukao’s paragraph [0251]: FIG. 32 shows a user interface used to select the display mode. When the user selects the display mode, message RASTERIZE_MODE is sent to the color analysis program, which changes the display mode in accordance with the selection information attached to that message; paragraph [0252]: FIG. 33 illustrates monitor display upon selection of wire frame display).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King’s to select specific type of 3D modeling program as taught by Fukao, to create 3D objects that are realistic; and combine King and Fukao’s to select file as taught by Fancher, to achieve the best results based on the local image content.

Regarding claim 24, King as modified by Fukao and Fancher discloses the method of claim 1, wherein the first file type includes one of an image file type, a video file type and a page file type, and wherein the second file type includes a different one of the image file type, the video file type and the page file type (King’s paragraph [0126]: device 1100 can present recorded audio and/or video files, such as MP3, AAC, and MPEG files; paragraph [0099]: display 102 can be a 3D display that can show 3D images to the user). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King’s to select specific type of 3D modeling program as taught by Fukao, to create 3D objects that are realistic; and combine King and Fukao’s to select file as taught by Fancher, to achieve the best results based on the local image content.

Claim 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over King U.S. Patent Application 20110164029 in view of Fukao U.S. Patent Application 20030076336, in view .
Regarding claim 3, King as modified by Fukao and Fancher discloses the method of claim 2, wherein the canvas 3D object further includes an edge face perpendicular to the front face and associated with a texture image (King's paragraph [0106]: Color, texture, or lighting applied to a surface of the 3D object can be controlled by the 3D gesture input; see fig. 3B triangle prism 128 has front face and edge face). However, King as modified by Fukao and Fancher fails to disclose a stretching of pixels on the edge of the image.
Smith discloses a stretching of pixels on the edge of the image (paragraph [0031]: a pixel row is stretched to a height greater that of the pixel row to generate a barcode image; paragraph [0014]: barcode image 22 is generated by stretching a different pixel row segmented from edge image 20).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King, Fukao and Fancher’s to stretch pixel as taught by Smith, to reduce cost for generating edge image.

Claim 16 recites the functions of the method recited in claim 3 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 3 applies to the apparatus steps of claim 16.

Claim 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over King U.S. Patent Application 20110164029 in view of Fukao U.S. Patent Application 20030076336, in view of Fancher U.S. Patent Application 20110043540, and further in view of Kim U.S. Patent Application 20080182561.
Regarding claim 6, King as modified by Fukao and Fancher discloses the method of claim 1, wherein generating, based on the file type, the 3D object representing the 2D content  (King’s paragraph [0102]: A 3D object is generated (416) based on the 2D object according to the first and second user input; paragraph [0106]: Color, texture, or lighting applied to a surface of the 3D object can be controlled by the 3D gesture input). However, King as modified by Fukao and Fancher fails to disclose determining that the file type is a page file type, wherein the 2D content includes one or more pages of content; and in response to determining that the file type is a page file type, generating a book 3D object including a first page face associated with a texture image representing a first page of the one or more pages of content.
Kim discloses determining that the file type is a page file type, wherein the 2D content includes one or more pages of content; and in response to determining that the file type is a page file type, generating a book 3D object including a first page face associated with a texture image representing a first page of the one or more pages of content (paragraph [0062]: if the terminal user who receives the contents file plays back the corresponding file, contents of the page of the book are streamed on the display 60 of the terminal; see fig. 11 and fig. 12).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King, Fukao and Fancher’s to display book content as taught by Kim, to make user easily access to contents.

Regarding claim 8, King as modified by Fukao, Fancher and Kim discloses the method of claim 6, wherein the book 3D object includes a second page face associated with a texture image representing a second page of the one or more pages of content (Kim’s paragraph [0062]: if the terminal user who receives the contents file plays back the corresponding file, contents of the page of the book are streamed on the display 60 of the terminal; see fig. 11 and fig. 12).


Regarding claim 9, King as modified by Fukao, Fancher and Kim discloses the method of claim 6, wherein the book 3D object includes front face associated with a texture image representing metadata of the file (Kim’s paragraph [0062]: if the terminal user who receives the contents file plays back the corresponding file, contents of the page of the book are streamed on the display 60 of the terminal; see fig. 11 and fig. 12).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King, Fukao and Fancher’s to display book content as taught by Kim, to make user easily access to contents.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over King U.S. Patent Application 20110164029 in view of Fukao U.S. Patent Application 20030076336, in view of Fancher U.S. Patent Application 20110043540, in view of Kim U.S. Patent Application 20080182561, and further in view of Newman U.S. Patent Application 20150123966.
Regarding claim 7, King as modified by Fukao, Fancher and Kim discloses all the features with respect to claim 6 as outlined above. However, King as modified by Fukao, Fancher and Kim fails to disclose book 3D object in a CGR environment the first page face is associated with a texture image representing a second page of the one or more pages of content.
Newman discloses book 3D object in a CGR environment the first page face is associated with a texture image representing a second page of the one or more pages of content (paragraph [0111]: FIGS. 31a-31d show a first mobile device (310) capturing an image of a book (311) and displaying it (318) on the mobile device's screen (312), and a second 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King, Fukao, Fancher, Kim and Newman’s to project elements or objects into VR space.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over King U.S. Patent Application 20110164029 in view of Fukao U.S. Patent Application 20030076336, in view of Fancher U.S. Patent Application 20110043540, and further in view of Newman U.S. Patent Application 20150123966.
Regarding claim 13, King as modified by Fukao, Fancher discloses all the features with respect to claim 12 as outlined above. King further discloses a computer will also include, or be operatively coupled to communicate with, one or more mass storage devices for storing data files (paragraph [0135]). However, King as modified by Fukao, Fancher fails to disclose storing the 3D object as a 3D object file explicitly.
Newman discloses storing the 3D object as a 3D object file (paragraph [0070]: the augmented reality software module may render the image stored in the mobile device's memory layered in front of several objects and behind other objects of the image captured by the camera and analyzed by the AR module).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King, Fukao, Fancher and Newman’s to project elements or objects into VR space, and improve system performance.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over King U.S. Patent Application 20110164029 in view of Fukao U.S. Patent Application 20030076336, in view of .
Regarding claim 23, King as modified by Fukao, Fancher discloses selecting the 3D object that corresponds to the first file type (Fancher’s paragraph [0054]: selects a stored 3D model from the database and registers the selected 3D model so the projection of the 3D model matches the image content within the identified region in an optimal way). However, King as modified by Fukao, Fancher fails to disclose 3D object is defined in part by a display mesh.
Parker discloses 3D object is defined in part by a display mesh (paragraph [0019]: the user selected a spherical 3D mesh, which approximates the spherical curvature and shape of the ball in the image 106).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine King, Fukao and Fancher’s to select a mesh as taught by Parker, to generate 3D model easily.

Allowable Subject Matter

Claim 21 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 21 is about the image options user interface includes: a canvas affordance or a cut-out affordance in response to the file type of the 2D content being an image file type; a flat screen TV affordance or a computer monitor affordance in response to the file type of the 2D content being a video file type; and a book affordance, a paper stack affordance, or a presentation screen affordance in response to the file type of the 2D content being a text file type. 


Claims 25 is about the image options user interface comprises: in response to the file type of the 2D content being a first file type, displaying a first set of 3D object selection affordances that corresponds to the first file type; and in response to the file type of the 2D content being a second file type that is different from the first file type, displaying a second set of 3D object selection affordances that corresponds to the second file type, wherein the second set of 3D object selection affordances is different from the first set of 3D object selection affordances. 
King 20110164029, Fukao 20030076336, Fancher 20110043540, Salmon 20160180379, and Parker 20160193530 combined cannot teach these feature perfectly, these limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 26-27 are allowed base on same reason as claim 25. 

Response to Arguments

Applicant's arguments filed 8/30/2021, page 10-12, with respect to the rejection(s) of claim(s) 1, 14 and 19 under 103, have been fully considered but they are not persuasive. (FP 7.37)



In reply, the rejection is based on King, Fukao and Fancher combined. Fukao discloses determining an image options user interface based on the file type (paragraph [0160]: FIG. 10 shows a user interface used to select a display image. Using this interface, the user selects data to be displayed as an image from the original image data and color-corrected image data (image file type); paragraph [0251]: FIG. 32 shows a user interface used to select the display mode. When the user selects the display mode, message RASTERIZE_MODE is sent to the color analysis program, which changes the display mode in accordance with the selection information attached to that message). Fig. 10 allows user to select what to display, and fig. 32 allows user to decide how to display the selected file. Fig. 32 user interface is based on fig. 10 user interface, because we only know to display something in “WIRE FRAME DISPLAY” style from Fig. 32 interface, but don’t know what object to display without Fig. 10 interface.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616